Exhibit 10.11

 

Agreement Between Quest Patent Research Corporation, Wynn Technologies, Inc.,
And Sol Li (formerly Sol Wynn)

 

This document sets forth all of the material terms of the agreement between
Quest Patent Research Corporation (formerly Quest Products
Corporation)("Quest"), Wynn Technologies Inc., and Sol Li (formerly Sol Wynn)
("Mr. Li") effective as of February 8„ 2011 (hereinafter "the Agreement"). In
consideration for the mutual promises and obligations set forth herein the
parties hereto agree as follows:

 



1.All prior written and oral agreements between the parties hereto are hereby
terminated and of no further force and effect; 2.The parties hereto intend that
this Agreement shall be a mutually binding and enforceable agreement which sets
forth all of the material terms and obligations between the parties, however,
the parties intend and contemplate that they will enter into a more formal
written agreement, incorporating all of the terms hereof, as soon as U.S. Patent
number RE38,137E (hereinafter "the Patent") is acquired from Howard Wagner
and/and or his successors and assigns ("Wagner") as described in paragraph 3,
below; 3.Upon the execution hereof by the parties, Quest shall use its best
efforts to acquire the Patent from Wagner on behalf of Wynn Technologies, Inc.
To be effective, the acquisition shall require that all right, title and
interest to the Patent be assigned to Wynn Technologies, Inc., and the
assignment document recorded in the United States Patent Office within 15 days
of the acquisition. If all right, title and interest to the Patent is not
acquired by Wynn Technologies Inc., within forty five (45) days from the date of
execution of all parties of this Agreement, then this Agreement shall terminate
and be of no further force and effect in which case the parties shall have
whatever legal rights and claims they had as if this Agreement had never been
entered into by the parties; 4.In the event that the timely acquisition
contemplated in paragraph 3, above occurs, then in such case the parties agree
that all rights, claims, causes of action or other disputes of any kind or
description, whether known or unknown, between the parties as well as their
officers, directors, shareholders, agents and representatives, as well as any
and all claims against Mr. Wagner, are as of the date of recording of the Patent
in the U.S. Patent Office, forever mutually released by the parties; 5.As of the
date of execution hereof, it is acknowledged that Mr. Li is the holder of 35% of
the common stock, consisting of 3500 shares in Wynn Technologies Inc., and
nothing set forth or contemplated herein shall alter or change his stock
ownership in Wynn Technologies Inc.; 6.Upon the acquisition of the Patent and
the recording of the assignment with the U.S. Patent Office, Mr. Li shall
receive a grant of warrants to purchase up to five million shares of the common
stock of Quest at a strike price of $0.001 per share. The warrants shall vest to
Mr. Li 50% upon the recording of the Patent with the U.S. Patent Office and 50%
after the passage of one (1) year following the recording of the Patent with the
U.S. Patent Office or the sale or licensing of the Patent, whichever occurs
first. All vested warrants must be exercised no later than the final expiration
date of the Patent. Any vested warrants not exercised by that date shall expire.

 



  

 

 

7.Following the acquisition of the Patent contemplated in paragraph 3, above,
Quest
and Wynn Technologies Inc., agree to use their best efforts to monetize the
Patent, which efforts may include enforcement of the Patent in legal proceedings
against persons or entities believed to be practicing the claims of the Patent;
8.In furtherance of all efforts by Quest and Wynn Technologies Inc., to monetize
the Patent, Mr. Li agrees to cooperate fully, as the inventor of the patent, in
providing all relevant facts and information surrounding his conception of the
invention described in the Patent as well as all of his efforts to reduce the
invention to practice. This cooperation may require, among other things, the
attendance by Mr. Li at meetings, by phone or in person, with prospective
licensees as well as Mr. Li's testimony at deposition and trial in any patent
infringement proceedings to enforce the Patent. Mr. Li shall be reimbursed for
all out of pocket travel expenses, lodging, meals (from place of departure to
destination), costs actually expended by him in connection with providing the
cooperation contemplated hereunder and a per diem compensation of $200 per day;
9.Following the acquisition of the Patent as contemplated in paragraph 3, above,
all revenues or monies generated by the Patent from any source for the life of
the Patent ("gross proceeds") shall be divided as follows between the parties
after first deducting all actual costs, disbursements and expenses actually paid
and incurred by Quest and/or Wynn Technologies Inc., in connection with the
monetization and enforcement of the Patent ("Net Proceeds"): Sixty percent (60%)
of the Net Proceeds shall be retained by Wynn Technologies Inc., forty percent
(40%) of the Net Proceeds shall be paid and distributed on a quarterly basis to
Mr. Li, or any person or entity designated by Mr. Li; 10.Wynn Technologies, Inc.
shall not transfer, assign, sell, hypothecate or otherwise encumber the Patent
without the express written consent of Mr. Li unless, as of the date of such
transfer, assignment, sale, hypothecation, or other encumbrance, Mr. Li has
received a total of at least $250,000. U.S. It is understood and agreed that
following any such transfer or assignment of the Patent, Mr. Li shall continue
to receive his forty percent (40%) share of the Net Proceeds of any and all
monies paid to Wynn Technologies Inc., in connection with the Patent.  11A
detailed profit and loss statement shall accompany every quarterly payment of
Net Proceeds. Mr. Li shall also have the right to examine financial records of
Wynn Technologies, Inc. upon 15 days written notice; 12.Quest and Wynn
Technologies, Inc. shall use their best efforts to insure that all costs,
expenses and disbursements incurred or expended are reasonable in light of the
efforts taken to monetize the Patent. 13.Mr. Li shall be informed in writing at
least once every quarter regarding the status of any developments on the efforts
of monetization of the Patent, including potential licensing prospects and legal
proceedings;

 

This Agreement shall be construed in accordance with, and governed by the laws
of the State of California. The parties agree that upon written notice of
material breach and a thirty (30) day opportunity to cure any such claimed
breach, any disputes between the parties and all matters related thereto shall
be subject to mandatory and binding arbitration before a single arbitrator under
the Rules of The American Arbitration Association, such arbitration to take
place in Los Angeles, California or San Francisco , California, at the election
of Quest or Wynn Technologies Inc.

 



2

 

 

Agreed to this  9  day of February, 2011

 



  Quest Patent Research Corporation       By: /s/ Herbert M. Reichlin        
Wynn Technologies, Inc.,       By: /s/ Herbert M. Reichlin

 

  Sol Li           /s/ Sol M. Li

 

 

3



 

 